NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

WANDA DIPAOLA STEPHEN RINKO               )
GENERAL PARTNERSHIP,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-2228
                                          )
BEACH TERRACE ASSOCIATION,                )
INC., and JOHN R. GIROTTO,                )
                                          )
             Appellees.                   )
                                          )

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Sarasota County; Frederick P. Mercurio,
Judge.

David J. Fredericks of Anderson, Givens
& Fredericks, P.A., Sarasota, for
Appellant.

Frank Colonnelli, Jr., Robert E. Menje,
and Elaine D. Walter of Boyd Richards
Parker & Colonnelli, P.L., Miami, for
Appellees.


PER CURIAM.

             Affirmed.


LUCAS and SMITH, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.